Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 5, the phrase “A retractable display” is inaccurate and indefinite because there are structural limitations in claim 5 and dependent claims 6-7 support the term retractable.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattox (5,427,230) in view of Smith (5,209,344; hereinafter Smith'344) and Smith (8,915,354; hereinafter Smith'354).  To the extent that the Examiner can determine the scope of the claims, Mattox discloses a jewelry holder/retractable display and storage clutch (10) comprising a frame (13, 17) having first and second opposing ends (the left end and the right end of the horizontal rod 17), a dowel (25) rotatably suspended from the first and second opposing ends of the frame and the dowel formed from a metal or plastic material instead of wood (column 4, lines 14-23), a sheet (11, 14) attached along a first edge (32) to the dowel and the sheet having one or more jewelry hanging hooks (23) secured to a bottom portion thereof for allowing one or more necklaces (30) or other pieces of jewelry are hangable, and the sheet is configured to be alternately wrapped or wound around the dowel or suspended from the dowel (Figs. 1-2).  Mattox also discloses the other claimed limitations except for the dowel comprises a tube and the one or more jewelry hanging hooks being secured to an upper portion in lieu of the bottom portion.  Smith'344 teaches a collapsible, foldable jewelry organizer and storage device (10; Fig. 6) comprising a frame (20, 21), a tube (26) rotatably suspended from the frame, and a sheet (12) attached along a first edge to the tube, and the sheet having one or more pockets (14).  Smith'354 teaches a collapsible, foldable jewelry storage device (10) comprising a sheet (11) having one or more jewelry hanging hooks (17) secured to an upper portion and one or more pockets (13).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Smith'344 and Smith'354 to modify the jewel holder of Mattox so the jewelry holder is constructed with the one or more jewelry hanging hooks secured to the upper portion of the sheet for allowing a user for hanging more necklaces at different locations and a tube instead of dowel to reduce the weight of the jewelry holder and because the selection between a tube or a dowel would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.
As to claims 6-7, Smith'344 or Smith'354 teaches the one or more pockets as claimed.

Allowable Subject Matter
Claims 1-4 are allowed.

Response to Arguments

Applicant's arguments with respect to all pending claims have been considered but are deemed to be moot in view of the new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LUAN K BUI/
Primary Examiner, Art Unit 3736